PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Execution Version






AMENDMENT to THE SUPPLY AND OFFTAKE AGREEMENT


THIS AMENDMENT to THE SUPPLY AND OFFTAKE AGREEMENT (this “Amendment”), dated as
of July 20, 2012 is made between J. Aron & Company, a general partnership
organized under the laws of New York (“Aron”) located at 200 West Street, New
York, New York 10282-2198, and Alon Supply, Inc. (the “Company”), a Delaware
corporation located at 7616 LBJ Freeway, Suite 300, Dallas, Texas 75251 (each
referred to individually as a “Party” or collectively as the “Parties”).


RECITALS


Aron and the Company are parties to the Supply and Offtake Agreement dated as of
May
30, 2012 and as from time to time thereafter amended (the “S&O Agreement”)
pursuant to which Aron has agreed to procure crude oil and other petroleum
feedstocks for the Company for use at the Refinery and purchase all refined
products produced by the Refinery (other than certain excluded products); and


Aron and the Company wish to amend certain terms and conditions of the S&O
Agreement and accordingly, agree as follows:


SECTION 1 Definitions; Interpretation


Section 1.1 Defined Terms. All capitalized terms used in this Amendment
(including in the Recitals hereto) and not otherwise defined herein shall have
the meanings assigned to them in the S&O Agreement.


Section 1.2 Interpretation. The rules of construction set forth in Section 1.2
of the S&O Agreement shall be applicable to this Amendment and are incorporated
herein by this reference.


SECTION 2 Amendments


Section 2.1 Amendments as of Effective Date. Upon the effectiveness of this
Amendment, the S&O Agreement shall be amended as follows:


(a) The following definition is inserted, in the appropriate alphabetical order,
in
Section 1.1. of the S&O Agreement:


“Adjustment Date” means June 1, 2013.


(b) The definition of “Fee Letter” in Section 1.1 of the S&O Agreement is
amended and restated in its entirety as follows:


“Fee Letter” means that certain letter from Aron to the Company, originally
dated May 31,2102 and as from time to time thereafter amended and/or restated,
which identifies itself as the “Fee Letter” for purposes hereof and pursuant to
which the





--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Parties have set forth the amounts for and other terms relating to certain fees
payable hereunder.


(c) Sections 3.1 and 3.2 of the S&O Agreement are hereby amended and restated in
their entirety to read as follows:


3.1 Term. This Agreement shall become effective on the Effective Date and,
subject to Section 3.2, shall continue for a period starting at 00:00:01 a.m.,
PST on the Commencement Date and ending at 11:59:59 p.m., PST on May 31, 2018
(the “Term”; the last day of such Term being herein referred to as the
“Expiration Date”, except as provided in Section 3.2 below).


3.2 Changing the Term. Aron may elect to terminate this Agreement early
effective on May 31, 2015, May 31, 2016 or May 31, 2017 and the Company may
elect to terminate this Agreement early effective on May 31, 2017; provided that
no such election shall be effective unless the Party making such election (i)
gives the other Party at least six (6) months prior notice of any such election
pursuant to Article 26, (ii) concurrently exercises its right (or in the case of
the Company, causes ARKS to exercise its rights) to terminate the ARKS Supply
and Offtake Agreement and (iii) concurrently exercises its right (or in the case
of the Company, causes Alon USA, LP to exercise its rights) to terminate the Big
Spring Supply and Offtake Agreement effective as of the same early termination
date elected for this Agreement. If any early termination is properly elected
pursuant to the preceding sentence, the effective date of such termination shall
be the “Early Termination Date.


(d) By inserting the following new Section 3.4 at the end of Article 3 of the
S&O Agreement:


3.4 Applicability of Schedules B and D. For all purposes of this Agreement and
any other Transaction Document, with respect to the period prior to the
Adjustment Date, Schedule B shall mean Schedule B-1 hereto and Schedule D shall
mean Schedule D-1 hereto and with respect to the period from and after the
Adjustment Date, Schedule B shall mean Schedule B-2 hereto and Schedule D shall
mean Schedule D-2 hereto.


(e) Section 10.3 of the S&O Agreement is amended and restated to read in its
entirety as follows:


10.3 Annual and Other Fees. As additional consideration for the arrangements
contemplated hereby, the Company agrees to pay to Aron, as and when due, all
fees provided for in the fee letter; provided that with respect to the Annual
Fee referred to therein, such Annual Fee for each twelve (12) month period
during the Term is to be paid in arrears, in equal quarterly installments, on
June 1, September 1, December 1 and March 1 of each year, and the Termination
Date. The Annual Fee shall be prorated for any periods of less than a full three
months.


(f) Article 18 of the S&O Agreement is amended as follows:




--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(i) The second-to-last sentence of Section 18.2(b) is amended and restated in
its entirety to read as follows:


The determination of the Settlement Amount shall include (without duplication):
(x) the losses and costs (or gains) incurred or realized (and determined in a
commercially reasonable manner) by the Non-Defaulting Party in terminating,
transferring, redeploying or otherwise modifying any outstanding Procurement
Contracts and (y) the losses and costs (or gains) incurred or realized (and
determined in a commercially reasonable manner) by the Non-Defaulting Party with
respect to Crude Oil and Product inventories maintained for purposes of this
Agreement which shall be determined by the Non-Defaulting Party as follows: (1)
Aron will, subject to Sections 7.2 and 7.3, project Target Month End Crude
Volumes and Target Month End Product Volumes for all months occurring from the
date on which the Non-Defaulting Party terminates this Agreement or commences
exercising its remedies following such Event of Default (the “Remedies Exercise
Date”) to the earlier of the Expiration Date set forth in Section 3.1 or, if
elected by either Party, any other date as of which either Party would have been
entitled to terminate this Agreement under Section 3.2 but only if such Party
notifies the other Party of such election within 3 Business Days after the
Remedies Exercise Date (the earliest of such Expiration Date and any such date
elected by a Party being the “Pro Forma Expiration Date”) and (2) in accordance
with clause (c) below, the Non-Defaulting Party shall value, and determine the
net amount that would have been owing from one party to the other based on, all
purchases and sales of Crude Oil and Products that would have resulted from such
projected Target Month End Crude Volumes and Target Month End Product Volumes
through the Pro Forma Expiration Date (including a final sale of all remaining
inventories), which net amount shall be discounted to present value on a
commercially reasonable basis and constitute the amount due under this clause
(y).


(ii) Section 18.2(c) is amended by deleting the parenthetical phrase at the end
of the second sentence thereof and inserting the following new sentence at the
end thereof:


Without limiting the generality of the foregoing, it is agreed that for purposes
of determining the Settlement Amount: (1) any fixed fee amounts (including those
provided for under Section 10.3) shall be the amount of such fee that would have
accrued through the Pro Forma Expiration Date; (2) for the period following the
Remedies Exercise Date, no Crude Oil per barrel fees as provided for in Sections
6.2 and 6.4 shall be included in the Settlement Amount except with respect to
barrels of Crude Oil actually processed at the Refinery following such date; (3)
to the extent the Fee Letter provides for the calculation of any amount to be
included in the Settlement Amount, the provisions of the Fee Letter shall be
controlling for such purpose; and (4) to the extent the Non-Defaulting Party
deems it commercially reasonable to do so, it may in referencing prices in the
futures, forward, swap and options markets for purposes of calculating various
elements




--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



of the Settlement Amount endeavor to align the dates as of which such reference
prices are determined.


(iii) Section 18.2(j) is amended by inserting the following new sentence at the
end thereof:


As used in this Section 18.2, unless otherwise expressly provided, each
reference to “this Agreement” shall, and shall be deemed to, be a reference to
“this Agreement and the other Transaction Documents.”


(g) Section 19.2 of the S&O Agreement is amended as follows:


(i) Clause (iv) thereof is amended and restated to read in its entirety as
follows:


(iv) in the case of an early termination, the amount reasonably determined by
Aron as the breakage costs it incurred in connection with the termination,
unwinding or redeploying of all Related Hedges as a result of such early
termination; provided that if the Termination Date occurs as a result of either
party exercising its termination right under Section 3.2, no amount shall be due
under this clause (iv), plus


(ii) Clause (vi) thereof is amended and restated to read in its entirety as
follows:


(vi) any unpaid portion of the annual or other fee owed to Aron pursuant to
Section 10.3; provided that if the Termination Date occurs as a result of either
party exercising its termination right under Section 3.2, the amount of such
fees shall be the amounts accruing to date of such early termination, plus


(h) Schedule B to the S&O Agreement is hereby deleted and replaced in its
entirety by Schedules B-1 and B-2 in the forms attached to this Amendment and
Schedule D to the S&O Agreement is hereby deleted and replaced in its entirety
by Schedules D-1 and D-2 in the forms attached to this Amendment.


Section 2.2 References Within S&O Agreement. Each reference in the S&O Agreement
to “this Agreement” and the words “hereof,” “hereto,” “herein,” “hereunder,” or
words of like import, shall mean and be a reference to the S&O Agreement as
heretofore amended and as amended by this Amendment.


SECTION 3 Representations and Warranties


To induce the other Party to enter into this Amendment, each Party hereby
represents and warrants that (i) it has the corporate, governmental or other
legal capacity, authority and power to execute this Amendment, to deliver this
Amendment and to perform its obligations under the Supply and Offtake Agreement,
as amended hereby, and has taken all necessary action to authorize the
foregoing; (ii) the execution, delivery and performance of this Amendment does
not violate or conflict with any law applicable to it, any provision of its
constitutional




--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



documents, any order or judgment of any court or Governmental Authority
applicable to it or any of its assets or subject; (iii) all governmental and
other consents required to have been obtained by it with respect to this
Amendment have been obtained and are in full force and effect; (iv) its
obligations under the Supply and Offtake Agreement, as amended hereby,
constitute its legal, valid and binding obligations, enforceable in accordance
with its terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application regardless of
whether enforcement is sought in a proceeding in equity or at law) and (v) no
Event of Default with respect to it has occurred and is continuing.


SECTION 4 Miscellaneous


Section 4.1 S&O Agreement Otherwise Not Affected. Except for the amendments
pursuant hereto, the S&O Agreement remains unchanged. As amended pursuant
hereto, the S&O Agreement remains in full force and effect and is hereby
ratified and confirmed in all respects. The execution and delivery of, or
acceptance of, this Amendment and any other documents and instruments in
connection herewith by either Party shall not be deemed to create a course of
dealing or otherwise create any express or implied duty by it to provide any
other or further amendments, consents or waivers in the future.


Section 4.2 No Reliance. Each Party hereby acknowledges and confirms that it is
executing this Amendment on the basis of its own investigation and for its own
reasons without reliance upon any agreement, representation, understanding or
communication by or on behalf of any other Person.


Section 4.3 Costs and Expenses. Each Party shall be responsible for any costs
and expenses incurred by such Party in connection with the negotiation,
preparation, execution and delivery of this Amendment and any other documents to
be delivered in connection herewith.


Section 4.4 Binding Effect. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the Company, Aron and their respective
successors and assigns.


Section 4.5 Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED UNDER THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER STATE.


Section 4.6 Amendments. This Amendment may not be modified, amended or otherwise
altered except by written instrument executed by the Parties’ duly authorized
representatives.


Section 4.7 Effectiveness; Counterparts. This Amendment shall be binding on the
Parties as of the date on which it has been fully executed by the Parties. This
Amendment may be executed in any number of counterparts and by different Parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute but one and
the same agreement.


Section 4.8 Interpretation. This Amendment is the result of negotiations between
and have been reviewed by counsel to each of the Parties, and is the product of
all Parties hereto.




--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Accordingly, this Amendment shall not be construed against either Party merely
because of such
Party’s involvement in the preparation hereof.








[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment to the
S&O Agreement as of the date first above written.


J. ARON & COMPANY








By: /s/ Simon Collier
Name: Title:
ALON SUPPLY, INC. By: /s/ Shai Even
Name: Shai Even
Title: Senior Vice President and CFO




--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.
Schedule B-2






Table 1: Baseline Volume

Pricing Benchmarks







Group
 


Step-In Price


Step-Out Price








GASOLINE






1
Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
Arithmetic average of the Trading
Days on the relevant Applicable
Step-Out Date
 






Reference2
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)/barrel
The sum of
(i) the closing settlement price on the New York Mercantile
Exchange for the first nearby Light
Crude Futures contract and
(ii) plus (***)/barrel
 
 
 
 








JET






Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
Arithmetic average of the Trading
Days on the relevant Applicable
Step-Out Date
 






Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)/barrel
The sum of
(i) the closing settlement price on the New York Mercantile
Exchange for the first nearby Light
Crude Futures contract and
(ii) plus (***)/barrel



1 Averaging Mechanism: Refers to the averaging methodology used to calculate the
applicable price for the relevant commodity group and the calendar day(s) or
Trading Day(s) in which the Reference Price is applicable to.
2URS e2f3e5r5e6n3c6evP.1rice: Refers to the applicable mathematical formula used
to calculate the price for a particular calendar day or Trading Day as
referenced in the Averaging Mechanism. NY2-705702




--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.







Group
 


Step-In Price


Step-Out Price
 
 
 
 
 
 
 
 








CATFEED






Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
Arithmetic average of the Trading
Days on the relevant Applicable
Step-Out Date
 






Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)/barrel
The sum of
(i) the closing settlement price on the New York Mercantile
Exchange for the first nearby Light
Crude Futures contract and
(ii) plus (***)/barrel
 
 
 
 








CRUDE






Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
Arithmetic average of the Trading
Days on the relevant Applicable
Step-Out Date
 








Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)/barrel
The sum of
(i) the closing settlement price on the New York Mercantile
Exchange for the first nearby Light
Crude Futures contract and
(ii) plus (***)/barrel









NY2-705702




--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.







Group
 


Step-In Price


Step-Out Price
 
 
 
 








SLOP






Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
Arithmetic average of the Trading
Days on the relevant Applicable
Step-Out Date
 








Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)/barrel
The sum of
(i) the closing settlement price on the New York Mercantile
Exchange for the first nearby Light
Crude Futures contract and
(ii) plus (***)/barrel
 
 
 
 








DIESEL






Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
Arithmetic average of the Trading
Days on the relevant Applicable
Step-Out Date
 






Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)/barrel
The sum of
(i) the closing settlement price on the New York Mercantile
Exchange for the first nearby Light
Crude Futures contract and
(ii) plus (***)/barrel
 
 
 
 








ASPHALT






Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
Arithmetic average of the Trading
Days on the relevant Applicable
Step-Out Date
 
Reference
The sum of
The sum of



NY2-705702




--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.







Group
 


Step-In Price


Step-Out Price
 
Price
(i) the closing settlement price on the New York Mercantile
Exchange for the first nearby Light Crude Futures contract and
(ii) plus (***)/barrel
(i) the closing settlement price on the New York Mercantile
Exchange for the first nearby Light
Crude Futures contract and
(ii) plus (***)/barrel
 
 
 
 








PROPANE






Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
Arithmetic average of the Trading
Days on the relevant Applicable
Step-Out Date
 






Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)/barrel
The sum of
(i) the closing settlement price on the New York Mercantile
Exchange for the first nearby Light
Crude Futures contract and
(ii) plus (***)/barrel
 
 
 
 



Trading Day: Any Business Day for which the relevant price is published.








































NY2-705702




--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.







Table 2: Volume in excess of Baseline Volume






Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price


Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price








GASOLINE






3
Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
The Trading Day
preceding the relevant
Invoice Date
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the
Trading Days on the relevant
Applicable Step-Out Date
 














Reference4
Price
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
and
(y) minus (***) /
gallon, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
and
(y) minus (***) /
gallon, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
and
(y) minus (***) /
gallon, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
and
(y) minus (***) /
gallon, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
and
(y) minus (***) /
gallon, and
(ii) (***) gallons / barrel
 
 
 
 
 
 
 






JET






Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
The Trading Day
preceding the relevant
Invoice Date
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the
Trading Days on the relevant
Applicable Step-Out Date



3 Averaging Mechanism: Refers to the averaging methodology used to calculate the
applicable price for the relevant commodity group and the calendar day(s) or
Trading Day(s) in which the Reference Price is applicable to.
4 Reference Price: Refers to the applicable mathematical formula used to
calculate the price for a particular calendar day or Trading Day as referenced
in the Averaging Mechanism. NY2-705702




--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.







Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price


Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price
 
 
30 of 2013)
 
 
 
 
 














Reference
Price
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Distillates and blendstocks’ for the Jet 54-
Pipeline quotation and
(y) (***) / gallon, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF COAST’ under the heading ‘Distillates and
blendstocks’ for the Jet
54-Pipeline quotation and
(y) (***) /
gallon, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF
COAST’ under the heading
‘Distillates and blendstocks’ for the Jet 54- Pipeline quotation and
(y) (***) / gallon, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF
COAST’ under the heading
‘Distillates and blendstocks’ for the Jet 54- Pipeline quotation and
(y) (***) / gallon, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Distillates and blendstocks’ for the Jet 54-
Pipeline quotation and
(y) (***) / gallon, and
(ii) (***) gallons / barrel
 
 
 
 
 
 
 








CATFEED






Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
The Trading Day
preceding the relevant
Invoice Date
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the
Trading Days on the relevant
Applicable Step-Out Date
 














Reference
Price
The sum of
(i) (***) * Nymex RBOB * (***),
(ii) (***) * USGC ULSD * (***), and
(iii) minus (***) / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.
The sum of
(i) (***) * Nymex RBOB
* (***),
(ii) (***) * USGC ULSD
* (***), and
(iii) minus (***) / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending
The sum of
(i) (***) * Nymex RBOB * (***),
(ii) (***) * USGC ULSD * (***), and
(iii) minus (***) / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.
The sum of
(i) (***) * Nymex RBOB * (***),
(ii) (***) * USGC ULSD * (***), and
(iii) minus (***) / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.
The sum of
(i) (***) * Nymex RBOB * (***),
(ii) (***) * USGC ULSD * (***), and
(iii) minus (***) / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.



NY2-705702




--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.







Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price


Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price
 
 


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in
‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the heading
‘Distillates and blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation
*Common pricing does not apply
contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in
‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the heading
‘Distillates and blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation
*Common pricing does not apply


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in
‘Platt's US Marketscan’ in the section ‘GULF
COAST’ under the heading
‘Distillates and blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation
*Common pricing does not apply


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in
‘Platt's US Marketscan’ in the section ‘GULF
COAST’ under the heading
‘Distillates and blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation
*Common pricing does not apply


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in
‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the heading
‘Distillates and blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation
*Common pricing does not apply
 
 
 
 
 
 
 








CRUDE






Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
The Trading Day preceding the relevant
Invoice Date
Arithmetic average of the
Trading Days in the applicable calendar month
Base Price
Arithmetic average of the
Trading Days on the relevant
Applicable Step-Out Date
 








Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)/ barrel


Best estimate for the applicable Procurement Price plus Level Two Fee as defined
in the Fee Letter.
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light
Crude Futures contract and
(ii) plus (***)/ barrel
Base Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)/ barrel

























NY2-705702




--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.







Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price


Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price
 
 
 
 
 
 
 








SLOP






Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
The Trading Day
preceding the relevant
Invoice Date
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the
Trading Days on the relevant
Applicable Step-Out Date
 








Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus (***)/ barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus (***)/ barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light
Crude Futures contract and
(ii) minus (***)/ barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light
Crude Futures contract and
(ii) minus (***)/ barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus (***)/ barrel
 
 
 
 
 
 
 
 
 
 
 
 
 
 








DIESEL






Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
The Trading Day
preceding the relevant
Invoice Date
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the
Trading Days on the relevant
Applicable Step-Out Date
 
















Reference
Price
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Distillates and blendstocks’ for the Ultra low
sulfur diesel-Pipeline quotation and
(y) (***) / gallons, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF COAST’ under the heading ‘Distillates and
blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation and
(y) (***) /
gallons, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF
COAST’ under the heading
‘Distillates and blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation
and
(y) (***) /
gallons, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF
COAST’ under the heading
‘Distillates and blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation
and
(y) (***) /
gallons, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Distillates and blendstocks’ for the Ultra low
sulfur diesel-Pipeline quotation and
(y) (***) / gallons, and
(ii) (***) gallons / barrel

NY2-705702




--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.







Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price


Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price
 
 
 
 
 
 
 






ASPHALT




Averaging
Mechanism
Arithmetic average of the
Trading Days in the month of
March 2013
The arithmetic average of
the Trading Days in the calendar month, 2 months prior to the Payment Date
The arithmetic average of
the Trading Days in the calendar month, 2 months prior to the applicable
calendar month
The arithmetic average of
the Trading Days in the calendar month, 2 months prior to the applicable
calendar month
The arithmetic average of
the Trading Days in the calendar month, 2 months
prior to the month in which the Applicable Step-Out Date occurs
 




Reference
Price
The closing settlement price on the New York Mercantile
Exchange for the first nearby
Light Crude Futures contract
The closing settlement price on the New York
Mercantile Exchange for the first nearby Light Crude Futures contract
The closing settlement price on the New York
Mercantile Exchange for the first nearby Light Crude Futures contract
The closing settlement price on the New York
Mercantile Exchange for the first nearby Light Crude Futures contract
The closing settlement price on the New York Mercantile
Exchange for the first nearby
Light Crude Futures contract
 
 
 
 
 
 
 








PROPANE






Averaging
Mechanism
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
The Trading Day
preceding the relevant
Invoice Date
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the
Trading Days on the relevant
Applicable Step-Out Date
 








Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus (***) / barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus (***) / barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light
Crude Futures contract and
(ii) minus (***) / barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light
Crude Futures contract and
(ii) minus (***) / barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus (***) / barrel
 
 
 
 
 
 
 



Trading Day: Any Business Day for which the relevant price is published.


Base Price: The volume weighted average per barrel price of the Crude Oil sold
to the Company hereunder shall equal the per Barrel purchase price calculated
under all
Procurement Contracts under which such Crude Oil was acquired.


Procurement Price: The volume weighted average price of crude oil as detailed in
the Procurement Contracts; if any reference index for the relevant prices has
not settled, its price will be the prior Trading Day settlement




--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Applicable Step-Out Date:In the event of a Termination Date of :
May 31, 2015, the Applicable Step-Out Dates shall be:May 27, 28, 29 of 2015
May 31, 2016, the Applicable Step-Out Dates shall be: May 26, 27, 31 of 2016
May 31, 2017, the Applicable Step-Out Dates shall be: May 26, 30, 31 of 2017
May 31, 2018, the Applicable Step-Out Dates shall be: May 29, 30, 31 of 2018




--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.






Schedule B






Table 1: Baseline Volume

Pricing Benchmarks







Group
 


Step-In Price


Step-Out Price








GASOLINE






1
Averaging
Mechanism
Arithmetic average of the 3
Trading Days ending with and including May 25, 29, 30 2012
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
 






Reference2
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)/ barrel
The sum of
(i) the closing settlement price on the New York Mercantile
Exchange for the first nearby Light
Crude Futures contract and
(ii) plus (***)/ barrel
 
 
 
 








JET






Averaging
Mechanism
Arithmetic average of the 3
Trading Days ending with and including May 25, 29, 30 2012
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
 






Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)/ barrel
The sum of
(i) the closing settlement price on the New York Mercantile
Exchange for the first nearby Light
Crude Futures contract and
(ii) plus (***)/ barrel



US 2355649v.1
1 Averaging Mechanism: Refers to the averaging methodology used to calculate the
applicable price for the relevant commodity group and the calendar day(s) or
Trading Day(s) in which




--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



the Reference Price is applicable to.
2 Reference Price: Refers to the applicable mathematical formula used to
calculate the price for a particular calendar day or Trading Day as referenced
in the Averaging Mechanism.




--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.





 
 
 
 








CATFEED






Averaging
Mechanism
Arithmetic average of the 3
Trading Days ending with and including May 25, 29, 30 2012
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
 






Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)/ barrel
The sum of
(i) the closing settlement price on the New York Mercantile
Exchange for the first nearby Light
Crude Futures contract and
(ii) plus (***)/ barrel
 
 
 
 








CRUDE






Averaging
Mechanism
Arithmetic average of the 3
Trading Days ending with and including May 25, 29, 30 2012
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
 








Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)/ barrel
The sum of
(i) the closing settlement price on the New York Mercantile
Exchange for the first nearby Light
Crude Futures contract and
(ii) plus (***)/ barrel
 
 
 
 








SLOP






Averaging
Mechanism
Arithmetic average of the 3
Trading Days ending with and including May 25, 29, 30 2012
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)







--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.





 








Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)/ barrel
The sum of
(i) the closing settlement price on the New York Mercantile
Exchange for the first nearby Light
Crude Futures contract and
(ii) plus (***)/ barrel
 
 
 
 








DIESEL






Averaging
Mechanism
Arithmetic average of the 3
Trading Days ending with and including May 25, 29, 30 2012
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
 






Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)/ barrel
The sum of
(i) the closing settlement price on the New York Mercantile
Exchange for the first nearby Light
Crude Futures contract and
(ii) plus (***)/ barrel
 
 
 
 








ASPHALT






Averaging
Mechanism
Arithmetic average of the 3
Trading Days ending with and including May 25, 29, 30 2012
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
 






Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)/ barrel
The sum of
(i) the closing settlement price on the New York Mercantile
Exchange for the first nearby Light
Crude Futures contract and
(ii) plus (***)/ barrel
 
 
 
 






PROPANE




Averaging
Mechanism
Arithmetic average of the 3
Trading Days ending with and including May 25, 29, 30 2012
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the







--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.





 
 
 
initial term, May 24, 28, 29 &
30 of 2013)
 






Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)/ barrel
The sum of
(i) the closing settlement price on the New York Mercantile
Exchange for the first nearby Light
Crude Futures contract and
(ii) plus (***)/ barrel
 
 
 
 



Trading Day: Any Business Day for which the relevant price is published.




--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


Table 2: Volume in excess of Baseline Volume






Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price


Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price








GASOLINE






3
Averaging
Mechanism
Arithmetic average of the 3
Trading Days ending with and including May 25, 29, 30 2012
The Trading Day preceding the relevant
Invoice Date
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
 














Reference4
Price
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen
Blending contract and
(y) minus (***) /
gallon, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for
Oxygen Blending contract
and
(y) minus (***) /
gallon, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for
Oxygen Blending contract
and
(y) minus (***) /
gallon, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for
Oxygen Blending contract
and
(y) minus (***) /
gallon, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen
Blending contract and
(y) minus (***) /
gallon, and
(ii) (***) gallons / barrel
 
 
 
 
 
 
 








JET






Averaging
Mechanism
Arithmetic average of the 3
Trading Days ending with and including May 25, 29, 30 2012
The Trading Day preceding the relevant
Invoice Date
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)















3 Averaging Mechanism: Refers to the averaging methodology used to calculate the
applicable price for the relevant commodity group and the calendar day(s) or
Trading Day(s) in which the Reference Price is applicable to.
4 Reference Price: Refers to the applicable mathematical formula used to
calculate the price for a particular calendar day or Trading Day as referenced
in the Averaging Mechanism.




--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.







Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price


Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price
 














Reference
Price
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Distillates and blendstocks’ for the Jet 54-
Pipeline quotation and
(y) (***) / gallon, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF COAST’ under the heading ‘Distillates and
blendstocks’ for the Jet
54-Pipeline quotation and
(y) (***) /
gallon, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF
COAST’ under the heading
‘Distillates and blendstocks’ for the Jet 54- Pipeline quotation and
(y) (***) / gallon, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF
COAST’ under the heading
‘Distillates and blendstocks’ for the Jet 54- Pipeline quotation and
(y) (***) / gallon, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Distillates and blendstocks’ for the Jet 54-
Pipeline quotation and
(y) (***) / gallon, and
(ii) (***) gallons / barrel
 
 
 
 
 
 
 








CATFEED






Averaging
Mechanism
Arithmetic average of the 3
Trading Days ending with and including May 25, 29, 30 2012
The Trading Day
preceding the relevant
Invoice Date
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
 
























Reference
Price
The sum of
(i) (***) * Nymex RBOB * (***),
(ii) (***) * USGC ULSD * (***), and
(iii) minus (***)/ barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in
‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the heading
‘Distillates and blendstocks’ for the Ultra low
The sum of
(i) (***) * Nymex RBOB
* (***),
(ii) (***) * USGC ULSD
* (***), and
(iii) minus (***)/ barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending
contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in
‘Platt's US Marketscan’ in the section ‘GULF
The sum of
(i) (***) * Nymex RBOB * (***),
(ii) (***) * USGC ULSD * (***), and
(iii) minus (***)/ barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in
‘Platt's US Marketscan’ in the section ‘GULF
COAST’ under the heading
The sum of
(i) (***) * Nymex RBOB * (***),
(ii) (***) * USGC ULSD * (***), and
(iii) minus (***)/ barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in
‘Platt's US Marketscan’ in the section ‘GULF
COAST’ under the heading
The sum of
(i) (***) * Nymex RBOB * (***),
(ii) (***) * USGC ULSD * (***), and
(iii) minus (***)/ barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in
‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the heading
‘Distillates and blendstocks’ for the Ultra low





--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.







Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price


Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price
 
 
sulfur diesel-Pipeline quotation
*Common pricing does not apply
COAST’ under the
heading ‘Distillates and blendstocks’ for the Ultra low sulfur diesel-Pipeline
quotation
*Common pricing does not apply
‘Distillates and
blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation
*Common pricing does not apply
‘Distillates and
blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation
*Common pricing does not apply
sulfur diesel-Pipeline quotation
*Common pricing does not apply
 
 
 
 
 
 
 








CRUDE






Averaging
Mechanism
Arithmetic average of the 3
Trading Days ending with and including May 25, 29, 30 2012
The Trading Day
preceding the relevant
Invoice Date
Arithmetic average of the
Trading Days in the applicable calendar month
Base Price
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
 








Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)/ barrel


Best estimate for the applicable Procurement Price plus Level Two Fee as defined
in the Fee Letter.
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light
Crude Futures contract and
(ii) plus (***)/ barrel
Base Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)/ barrel
 
 
 
 
 
 
 








SLOP






Averaging
Mechanism
Arithmetic average of the 3
Trading Days ending with and including May 25, 29, 30 2012
The Trading Day preceding the relevant
Invoice Date
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
 








Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus (***)/ barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus (***)/ barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light
Crude Futures contract and
(ii) minus (***)/ barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light
Crude Futures contract and
(ii) minus (***)/ barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus (***)/ barrel
 
 
 
 
 
 
 







--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.







Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price


Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price
 
 
 
 
 
 
 








DIESEL






Averaging
Mechanism
Arithmetic average of the 3
Trading Days ending with and including May 25, 29, 30 2012
The Trading Day
preceding the relevant
Invoice Date
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &
30 of 2013)
 
















Reference
Price
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Distillates and blendstocks’ for the Ultra low
sulfur diesel-Pipeline quotation and
(y) (***)/ gallons, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF COAST’ under the heading ‘Distillates and
blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation and
(y) (***)/
gallons, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF
COAST’ under the heading
‘Distillates and blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation
and
(y) (***)/ gallons, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF
COAST’ under the heading
‘Distillates and blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation
and
(y) (***)/ gallons, and
(ii) (***) gallons / barrel
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section
‘GULF COAST’ under the heading ‘Distillates and blendstocks’ for the Ultra low
sulfur diesel-Pipeline quotation and
(y) (***)/ gallons, and
(ii) (***) gallons / barrel
 
 
 
 
 
 
 






ASPHALT




Averaging
Mechanism
Arithmetic average of the
Trading Days in the month of
March 2012
The arithmetic average of
the Trading Days in the calendar month, 2 months prior to the Payment Date
The arithmetic average of
the Trading Days in the calendar month, 2 months prior to the applicable
calendar month
The arithmetic average of
the Trading Days in the calendar month, 2 months prior to the applicable
calendar month
The arithmetic average of
the Trading Days in the calendar month, 2 months prior to the day immediately
preceding the Termination Date
 




Reference
Price
The closing settlement price on
the New York Mercantile Exchange for the first nearby Light Crude Futures
contract
The closing settlement
price on the New York Mercantile Exchange for the first nearby Light Crude
Futures contract
The closing settlement
price on the New York Mercantile Exchange for the first nearby Light Crude
Futures contract
The closing settlement
price on the New York Mercantile Exchange for the first nearby Light Crude
Futures contract
The closing settlement price on
the New York Mercantile Exchange for the first nearby Light Crude Futures
contract
 
 
 
 
 
 
 






PROPANE






Averaging
Mechanism
Arithmetic average of the 3
Trading Days ending with and including May 25, 29, 30 2012
The Trading Day preceding the relevant
Invoice Date
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the
Trading Days in the applicable calendar month
Arithmetic average of the 4
Trading Days ending with and including the penultimate Trading Day of
the month of the Termination
Date (In the case of the
initial term, May 24, 28, 29 &







--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.







Group
 


Step-In Price


Daily Price
Short Crude FIFO Price / Short Product FIFO Price


Long Crude FIFO Price / Long Product FIFO Price


Step-Out Price
 
 
 
 
 
 
30 of 2013)
 








Reference
Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus (***)/ barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus (***)/ barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light
Crude Futures contract and
(ii) minus (***)/ barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light
Crude Futures contract and
(ii) minus (***)/ barrel
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus (***)/ barrel
 
 
 
 
 
 
 



Trading Day: Any Business Day for which the relevant price is published.


Base Price: The volume weighted average per barrel price of the Crude Oil sold
to the Company hereunder shall equal the per Barrel purchase price calculated
under all
Procurement Contracts under which such Crude Oil was acquired.


Procurement Price: The volume weighted average price of crude oil as detailed in
the Procurement Contracts; if any reference index for the relevant prices has
not settled, its price will be the prior Trading Day settlement




--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.
Schedule D


Operational Volume Range




Product Group


Minimum (bbl)


Maximum (bbl)
Aron notification deadline for
Target Month End Volume
Maximum Allowed Change in Month End Target
 
Baseline
Volume
Volume in excess of Baseline
Baseline
Volume
Volume in excess of Baseline
 
 
Crude
(***)
(***)
(***)
(***)
15th of the month, three months prior
 
 
 
 
 
 
 
 
Gasoline (ex Jan & Feb)
(***)
(***)
(***)
(***)
15th of preceeding month
(***) bbls increase or
decrease
Jan
(***)
(***)
(***)
(***)
 
*
Feb
(***)
(***)
(***)
(***)
 
*
 
 
 
 
 
 
 
Jet
(***)
(***)
(***)
(***)
15th of preceeding month
 
 
 
 
 
 
 
 
Diesel
(***)
(***)
(***)
(***)
15th of preceeding month
(***) bbls increase or
decrease
 
 
 
 
 
 
 
Catfeed
(***)
(***)
(***)
(***)
15th of the month, three months prior
(***) bbls increase or
decrease
 
 
 
 
 
 
 
Slop
(***)
(***)
(***)
(***)
15th of preceeding month
 
 
 
 
 
 
 
 


Asphalt


(***)


(***)


(***)


(***)
15th of the month, three months prior
(***) bbls increase or decrease
 
 
 
 
 
 
 
Propane
(***)
(***)
(***)
(***)
15th of preceeding month
 



* Maximum Targets take priority over limitation on Decrease from prior Month




--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.









--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.
Schedule D


Operational Volume Range




Product Group


Minimum (bbl)


Maximum (bbl)
Aron notification deadline for
Target Month End Volume
Maximum Allowed Change in Month
End Target
 


Baseline Volume
Volume in excess of Baseline
Baseline
Volume
Volume in excess of
Baseline
 
 
Crude
(***)
(***)
(***)
(***)
15th of the month, three months prior
 
 
 
 
 
 
 
 
Gasoline (ex Jan & Feb)
(***)
(***)
(***)
(***)
15th of preceeding month
(***) bbls increase or decrease
Jan
(***)
(***)
(***)
(***)
 
*
Feb
(***)
(***)
(***)
(***)
 
*
 
 
 
 
 
 
 
Jet
(***)
(***)
(***)
(***)
15th of preceeding month
 
 
 
 
 
 
 
 
Diesel
(***)
(***)
(***)
(***)
15th of preceeding month
(***) bbls increase or decrease
 
 
 
 
 
 
 
Catfeed
(***)
(***)
(***)
(***)
15th of the month, three months prior
(***) bbls increase or decrease
 
 
 
 
 
 
 
Slop
(***)
(***)
(***)
(***)
15th of preceeding month
 
 
 
 
 
 
 
 


Asphalt


(***)


(***)


(***)


(***)
15th of the month, three months prior
(***) bbls increase or decrease
 
 
 
 
 
 
 
Propane
(***)
(***)
(***)
(***)
15th of preceeding month
 



* Maximum Targets take priority over limitation on Decrease from prior Month


